CERTIFICATION PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT I, Stephen C. Rogers, President of California Investment Trust (the "Registrant"), certify, to the officer's knowledge, that: 1. The Form N-CSR of the Registrant (the "Report") fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date: April 29, 2009 /s/ Stephen C. Rogers Stephen C. Rogers, President (chief executive officer) I, Christopher P. Browne, Treasurer of California Investment Trust (the "Registrant"), certify, to the officer's knowledge, that: 1. The Form N-CSR of the Registrant (the "Report") fully complies with the requirements of Section 13(a) or 15(d), as applicable, of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Registrant. Date: April 29, 2009 /s/ Christopher P.
